Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 24, 2019

                                     No. 04-19-00273-CV

                                    John M. DONOHUE,
                                         Appellant

                                               v.

    BANDERA COUNTY LAW ENFORCEMENT PERSONNEL: Daniel R. Butts, J.J.
   Martinez, Gerald Johnson, Rod Chalmers, D.J. Nowlin, Ernest Ferniz, Luis Moreno, Kim
 Manglberger, Chris Ahumada, Shane Merritt, Jose Hernandez, Matt Hernandez, Birdie Tyler;
Boerne Police Department Personnel: Pablo Morales; San Antonio Police Department Personnel:
        Perla Dominguez and Kevin Nakata; Denice Martinez and Martha L. Donohue,
                                         Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
       In our May 14, 2019 order, we advised the pro se appellant that because he has been
declared a vexatious litigant and did not have permission from the local administrative judge to
appeal, his appeal would proceed only as to the order declaring him a vexatious litigant. See
TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101, 11.103(d). On May 20, 2019, appellant filed a
motion for extension of time, asking for an additional twenty days in which to obtain permission
to appeal other orders or judgments rendered by the trial court in trial court cause number CV-
XX-XXXXXXX.

        We GRANT appellant’s motion and ORDER him to file in this court on or before June
11, 2019, written proof the local administrative judge granted him permission to appeal other
orders or judgments arising from trial court cause number CV-XX-XXXXXXX and identify the
orders or judgments he has permission to appeal. If appellant obtains permission, we ORDER
the district clerk to file a supplemental clerk’s record in this court containing the document
granting such permission within ten days of the date the document is signed by the local
administrative judge. If appellant fails to act in compliance with this court’s order, the
appeal will proceed only on the vexatious litigant order as stated in this court’s May 14,
2019 order.
        We order the clerk of this court to serve a copy of this order on the trial court, the district
clerk, appellant, and all counsel.




                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.



                                                       ___________________________________
                                                       Keith E. Hottle,
                                                       Clerk of Court